Citation Nr: 1023426	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  02-12 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to 
July 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In that decision, the RO 
granted the Veteran service connection for diabetes mellitus, 
assigning an initial 10 percent disability rating.  The 
Veteran timely appealed the initial 10 percent rating 
assigned, and the Board denied the Veteran's claim in an 
August 2005 decision.  

In March 2007, the Veteran's representative and VA's General 
Counsel filed a Joint Motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's 
decision and remand the case.  The Court granted the motion 
in April 2007.  The basis for the motion included VA's 
failure to provide sufficient reasons and bases for its 
denial of the Veteran's claim.  Specifically, the remand 
required that the Board provide a more thorough analysis of 
lay evidence offered by the Veteran's wife in relation to the 
Veteran's increased-rating claim.  

The Board subsequently remanded the case in October 2007 to 
the Appeals Management Center (AMC) for further notification, 
evidentiary development, and adjudication.  The Board 
instructed the AMC to provide VCAA-compliant notice, obtain 
up-to-date medical records, provide the Veteran with a VA 
examination, and then re-adjudicate the claim.  The RO sent 
the Veteran a VCAA-compliant notice letter in December 2007, 
obtained records from the Manchester VA Medical Center, and 
scheduled the Veteran for a VA examination, which was 
conducted in May 2009.  The Veteran was then provided a 
supplemental statement of the case (SSOC) in June 2009, in 
which the AMC again denied the Veteran's claim for increase.  
Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  

As the appeal of the Veteran's claim for an initial rating in 
excess of 10 percent for diabetes mellitus emanates from the 
Veteran's disagreement with the initial 10 percent rating 
assigned following the grant of service connection, the Board 
has characterized the claim as for a higher initial rating, 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Additionally, in a June 2010 informal hearing presentation, 
the Veteran's representative contended that the Veteran's 
January 2000 motor vehicle accident, which resulted in a 
traumatic brain injury with catastrophic medical 
complications, "was caused by his diabetes."  In this case, 
it appears that the Veteran is attempting to claim that his 
current disabilities are the result of, or secondary to, his 
service-connected diabetes mellitus.  The Board thus infers a 
claim for entitlement to disabilities secondary to service-
connected diabetes mellitus.  As this claim has not been 
adjudicated by the RO, it is not before the Board.  Thus, the 
RO is advised to contact the Veteran, his wife, or his 
representative to clarify if the Veteran is indeed seeking 
service connection on a secondary basis for disorders 
stemming from the motor vehicle accident that led to his 
current medical condition.  If such is the Veteran's intent, 
the secondary service connection claim or claims are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period prior to March 23, 2001, and giving the 
Veteran the benefit of the doubt, the Veteran's service-
connected diabetes mellitus required the use of insulin, as 
well as a restricted diet; a requirement that the Veteran 
regulate his activities due to his diabetes mellitus was not 
shown.

2.  For the period from March 23, 2001, the Veteran's 
service-connected diabetes mellitus has been managed by 
restricted diet alone; no insulin or oral medications are 
required, and there is no regulation of activities.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for 
diabetes mellitus for the period prior to March 23, 2001, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2009).

2.  The criteria for a rating in excess of 10 percent for 
diabetes mellitus for the period from March 23, 2001, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.

In this respect, through April 2001, May 2004, and December 
2007 notice letters, the RO notified the Veteran of the 
information and evidence needed to substantiate his claim.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  In addition, the Veteran was provided notice in the 
December 2007 letter concerning the assignment of rating 
criteria and effective dates.  Hence, the Board finds that 
the Veteran has received notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the April 2001, May 2004, and 
December 2007 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the letters, the RO notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned May 2004 and 
December 2007 notice letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following 
notification by VA.  Otherwise, nothing about the evidence or 
any response to the AOJ's notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The Veteran 
was given VA examinations in October 2004 and May 2009; 
reports of those examinations are of record.  In that 
connection, the Board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are adequate, as they are predicated on consideration of all 
of the pertinent evidence of record, to include the 
statements of the Veteran and his representative, and 
document that the examiners conducted full physical 
examination of the Veteran.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the claim on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

In addition, records of the Veteran's private and VA medical 
treatment have been associated with the file.  To that end, 
the Board notes that, contrary to the assertions of the 
Veteran's representative in the June 2010 informal hearing 
presentation, records are present in the file from both 
Brigham & Women's Hospital, dated from January to February 
2000, and from Spaulding Rehabilitation Hospital, dated from 
February to September 2000.  The Veteran has further been 
given the opportunity to submit evidence; he and his 
representative have provided written argument in support of 
his claim, and the Veteran and his wife have testified before 
the undersigned Veterans Law Judge.  Otherwise, neither the 
Veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the claim on 
appeal that need to be obtained.  Under these circumstances, 
the Board finds that VA has complied with all duties to 
notify and assist required under 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159.  

II. Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the Veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review ... the entire 
evidence of record" is not a requirement that the 
adjudicator "analyze and discuss" all such evidence)).

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Diabetes mellitus is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under 
that Diagnostic Code, a 10 percent rating is warranted if the 
Veteran's diabetes is manageable by restricted diet only.  A 
20 percent rating is warranted if the condition requires 
insulin and restricted diet, or an oral hypoglycemic agent 
and restricted diet.   A 40 percent rating is warranted for 
requiring insulin, restricted diet, and regulation of 
activities (defined as avoidance of strenuous occupational 
and recreational activities).  A 60 percent rating is 
warranted for requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice monthly visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Relevant medical evidence of record consists of the Veteran's 
treatment records from both private and VA treatment 
providers as well as VA medical examinations provided to the 
Veteran in October 2004 and May 2009.  The Board acknowledges 
at the outset that the Veteran suffered a traumatic brain 
injury due to a motor vehicle accident in January 2000 an has 
been incapacitated since that date, a fact reflected in the 
medical records discussed herein.  Records of the Veteran's 
care at Bingham and Women's Hospital and at Spaulding 
Rehabilitation Hospital in 2000 reflect that he was receiving 
intravenous insulin to regulate his diabetes throughout his 
hospitalizations at both facilities.  Records from the VA 
Boston Healthcare System from 2000 to March 2001 are silent 
as to the Veteran's diabetes care, although a treatment 
records from the Boston VA facility dated March 23, 2001, 
indicates that the Veteran's diagnosis was of "diet 
controlled" diabetes mellitus at that time.  From that date, 
records reflect that the Veteran's diabetes mellitus has been 
controlled solely through the regulation of his diet; no 
further insulin treatment or oral medication has been 
provided or required to manage the disease.

Report of the October 2004 VA examination reflects that the 
Veteran had had no known episodes of hyperglycemia, 
ketoacidosis, or hypoglycemic reaction requiring 
hospitalization.  He was noted to be on no treatment for 
diabetes mellitus, although his diet was necessarily 
regulated due to the need to be fed by a caregiver.  No 
diabetic retinopathy was noted.   He was diagnosed with type 
II diabetes mellitus "well controlled at this time because 
of low BMI (body mass index)."  Similarly, report of the May 
2009 VA examination reflects that the Veteran's wife reported 
that his diabetes mellitus was controlled by diet until his 
January 2000 motor vehicle accident, following which he was 
on insulin for approximately nine months.  However, the 
Veteran was noted at the time of examination to have "diet 
controlled diabetes" and not to be on insulin or other oral 
medications.  

The Veteran and his wife also appeared before the undersigned 
Veterans Law Judge at a hearing at the RO in November 2003.  
At that time, the Veteran's wife testified that the Veteran 
had not been on insulin prior to his January 2000 motor 
vehicle accident and subsequent traumatic brain injury, 
although he was for "about two years" following the injury.  
She further testified that the Veteran was no longer 
receiving insulin or any other oral medication and that his 
diabetes mellitus was satisfactorily regulated by restriction 
of diet alone, although she speculated that he would require 
insulin in the future if his weight increased.  

Upon review of the relevant medical evidence, the Board finds 
that, for the period prior to March 23, 2001, the Veteran's 
service-connected diabetes was controlled by the 
administration of insulin.  Thus, for that period, an initial 
rating of 20 percent is warranted.  In so finding, the Board 
notes that the evidence shows that the Veteran was diagnosed 
with diabetes mellitus in 1998 and, following his January 
2000 motor vehicle accident, was given insulin for his 
diabetes throughout his hospitalization at both Bingham and 
Women's Hospital in January and February 2000 and at 
Spaulding Rehabilitative Hospital from February 2000 to 
September 2000.  Records from the Veteran's treatment at the 
VA Boston Healthcare System and the Bedford VAMC are silent 
as to the Veteran's treatment with insulin during the period 
prior to March 23, 2001.  Giving the Veteran the benefit of 
the doubt, the Board cannot conclude that the silence of the 
records amounts to a discontinuation of treatment with 
insulin for the period in question and thus finds that the 
Veteran meets the criteria for award of an initial 20 percent 
disability rating for the period prior to March 23, 2001.  

However, in considering the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to a rating in excess of 10 
percent for his diabetes mellitus for the period from March 
23, 2001.  In so finding, the Board notes that, for the 
period from March 23, 2001, the record consistently documents 
that the Veteran's diabetes mellitus has been controlled by 
regulation of diet alone.  At no point since March 23, 2001, 
has the Veteran been treated with insulin or oral 
medications; to the contrary, his wife stated at the November 
2003 hearing that, although the Veteran will likely require 
insulin at some point in the future as his weight increases, 
he was not at that time requiring insulin or other 
medications to regulate the disease.  Records of the 
Veteran's ongoing treatment at the Boston and Manchester VA 
facilities confirm that the Veteran's diabetes mellitus is 
controlled by diet alone. 

In so finding, the Board notes in particular that, although 
the Veteran's wife appears to have stated at the hearing that 
the Veteran was "getting plenty of sugar now and is an 
insulin-dependent," the Board concludes that, taken in 
context, the Veteran's wife misspoke.  In so finding, the 
Board finds compelling an earlier statement at the same 
hearing in which, when asked if the Veteran was requiring 
insulin at the time, the Veteran's wife responded "Well, he 
was until his weight [dropped after the accident]."  Upon 
further questioning, the Veteran's wife confirmed that the 
Veteran would "require insulin again" if "his weight gets 
back up."  The Board reads these statements clearly to 
indicate that although the Veteran was on insulin immediately 
following his January 2000 motor vehicle accident (a fact 
reflected in the disability rating awarded herein), he was no 
longer on insulin at the time of the November 2003 hearing.  
This fact is borne out through review of the Veteran's 
medical records, all of which reflect that from March 23, 
2001, the Veteran's diabetes mellitus has been controlled by 
restriction of diet alone.   See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007) (holding that as a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, 
may properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other 
evidence submitted on behalf of the Veteran, and the 
witness's demeanor when testifying at a hearing.) 

Further, the Board has considered, but does not find, that 
the Veteran is entitled to a rating of 40 percent, 60 
percent, or 100 percent at any point during the appeal 
period.  Specifically, the Board finds that a higher 
evaluation of 40 percent is not warranted because there is no 
evidence of record to indicate that the Veteran's diabetes 
has required regulation of his activities at any time during 
the appellate period.  The record demonstrates only that his 
diabetes mellitus requires a restricted diet and, prior to 
March 23, 2001, the use of insulin.  Similarly, the Board has 
considered but does not find that the Veteran is entitled to 
a rating of 60 percent or 100 percent.  In this case, there 
is simply no evidence that the Veteran has experienced any 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice-monthly visits to a diabetic care 
provider.  The Veteran has not claimed to have experienced 
any such episodes, and neither the VA medical examiners nor 
the Veteran's treating VA physicians have noted any such 
problems in the Veteran's examinations or medical history.  
Absent evidence of a restriction in the Veteran's activities 
due to diabetes or of episodes of ketoacidosis or 
hypoglycemic reactions, the claim for a higher schedular 
evaluation must be denied.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.

The Board has considered the Veteran's and his 
representative's contentions with regard to his claim for a 
higher initial rating for his service-connected diabetes 
mellitus.  While the Board does not doubt the sincerity of 
the Veteran's belief that his disability is more severely 
disabling than reflected in the current rating, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter, such as the severity of a current 
disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected diabetes mellitus has 
otherwise rendered impractical the application of the regular 
schedular standards.  In that connection, the Board 
acknowledges that the Veteran is currently unable to work due 
to disability.  However, there is no suggestion in the record 
that the Veteran's service-connected diabetes mellitus, as 
opposed to the traumatic brain injury he suffered in January 
2000, has rendered him unemployable.  Thus, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2009).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claim that is not contemplated by the 
rating schedule.  The symptoms the Veteran experiences are 
those specifically contemplated by the rating schedule.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board 
concludes that a remand to the RO for referral of the rating 
issue to the VA Central Office for consideration of extra-
schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that, for the 
period prior to March 23, 2001, the Veteran's service-
connected diabetes mellitus warranted an initial rating of 20 
percent.  For the period from March 23, 2001, the Board finds 
that the Veteran's diabetes mellitus warrants a rating of no 
more than the 10 percent already assigned.  38 C.F.R. §§ 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2009).  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim for ratings 
higher than assigned herein, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  




(CONTINUED ON NEXT PAGE)


ORDER

An initial rating of 20 percent for diabetes mellitus is 
granted for the period prior to March 23, 2001, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for diabetes 
mellitus for the period from March 23, 2001, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


